DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected Groups II: “A method of producing gelatin bags for coating pre- portioned bone graft”, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/09/2022.

Applicant's election with traverse of Group I, claims 1-16, drawn to A surgical technique for alveolar ridge augmentation with maxillary sinus elevation (lateral approach) using a pre-portioned and ready pre- packaged bone graft composition in gelatin bag, in the reply filed on 06/09/2022 is acknowledged.  The traversal is on the ground(s) that the inventions of groups I and II are directed to related methods, therefore, the searches needed for both groups encompasses the same material and that not additional burden would be created when searching for both groups of claims. This is not found persuasive because each of the methods groups have different steps not required by the other; therefore, a search burden is present. For instance, the following method steps claimed in Group II are not present in Group I: 
dosing up an individual dose of bone graft; (b) mixing the individual dose with different types of bone graft materials; (c) directly placing bone graft material on a gelatin film: and (d) sealing the individual dose of the bone graft in gelatin film bags.

The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because no structure is labeled, no reference numbers are provided, and the elements described in the specification are impossible to identify due to the poor quality of the photographs. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
the portioned bone graft composition can be covered by blood- soluble or saliva-soluble film from collagen derivatives such as such as collagen or gelatin. Polysaccharides derivatives such as starch, glycogen, and cellulose can also be used.

The disclosure is objected to because of the following informalities: 
Page 1 reads “Patient Application of Igor Roshkovan” it should read Patent Application of Igor Roshkovan.  
Page 8, paragraph [00018] reads “the portioned bone graft composition can be covered by blood- soluble or saliva-soluble film from collagen derivatives such as such as collagen or gelatin. Polysaccharides derivatives such as starch, glycogen, and cellulose can also be used” it should read “the portioned bone graft composition can be covered by blood-soluble or saliva-soluble film from collagen derivatives such as gelatin or polysaccharides derivatives such as starch, glycogen, and cellulose can also be used”.
Appropriate correction is required.

Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:  
Claim 1, line 13, reads “a fourth step applying pre-portioned and ready pre-packaged bone graft composition in gelatin bags into newly created space” it should read “a fourth step of applying the pre-portioned and ready pre-packaged bone graft composition in gelatin bags into a newly created space”.  
Claim 1, line 15, reads “a fifth step inserting a dental implant through a vertical opening”, it should read “a fifth step of inserting a dental implant through a vertical opening”.
Claim 1, line 16, reads “a sixth step suturing the trapezoid shaped flap into the soft tissue” it should read “a sixth step of suturing the trapezoid shaped flap into the soft tissue”. 
Claim 7, lines 2-3, reads “comprises a sealed saliva-soluble gelatin film bag” it should read “comprises a sealed, saliva-soluble gelatin film bag”.
Claim 8, line 2, reads “ready pre-packaged bone graft composition of, further comprises” it should read “ready pre-packaged bone graft composition, further comprises”.  
Claim 8, lines 2-3, reads “comprises a sealed blood-soluble gelatin film bag” it should read “comprises a sealed, blood-soluble gelatin film bag”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the limitation “lateral approach”, it is unclear what is meant by this limitation. The scope of the claim is indefinite. 

Claims 3-5 recites the limitation “coherent mass bone graft chips”, it is unclear what is meant by the term coherent with respect to the composition. Is it related to the type or the size of the bone graft chips. The scope of the claim is indefinite.

	Claim 7 recites the limitation “a sealed saliva-soluble gelatin film bag containing a patient's own body bone graft, or an artificial or synthetic bone graft particles or natural substitutes wherein bone particle sizes have ranged from a mean of 150-400 microns (mu) as a small size to large size up to 1559 mu.”; it is unclear what range is claimed. The Examiner notes that the claim language fails to define the scope of the claim, since it is unclear if the Applicant is claiming a range from 150-1559 microns (mu), 400-1559 microns (mu) or 150-400 microns (mu). Additionally, it is unclear if artificial or synthetic bone graft particles read on the limitation regarding the bone particle sizes, as claimed, since they are not bone particles.

Claim 8 recites the limitation “a sealed by blood-soluble gelatin film bag containing a patient's own body bone graft, or an artificial or synthetic bone graft particles or natural substitutes wherein bone particle sizes have ranged from a mean of 150-400 microns (mu) as a small size to a large size up to 1559 mu”; it is unclear what range is claimed. The claim language fails to define the scope of the claim, since it is unclear if the Applicant is claiming a range from 150-1559 microns (mu), 400-1559 microns (mu) or 150-400 microns (mu). Also, it is unclear if artificial or synthetic bone graft particles read on the limitation regarding the bone particle sizes, as claimed, since they are not bone particles.

Claim 9 recites the limitation " bone graft particles" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is indefinite.  

Claim 9 recites the limitation “mixtures”, it is unclear what the term “mixtures” is, within the scope of the claim. The Examiner notes that the claimed mixtures are undefined, it is not clear where they are found and if they are positively recited. 

Claim 10 recites the limitation " non-synthetic bone graft chips" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is indefinite. 

Claim 10 recites the limitation "non-synthetic bone graft chips", it is unclear what is meant by the term non-synthetic. Are these autograft particles, xenograft, or natural substitutes, as disclosed by the specifications in [0004] – [00010]? Therefore, the scope of the claim is indefinite.

	Claim 11 recites the limitation “wherein the blood- soluble gelatin film bag comprises a collagen derivative such as collagen or gelatin”. It is not clear how a collagen could be a derivative of a collagen.  The specification discloses that gelatin is a derivative of collagen present in animal skin and bones ([00017]), but does not discloses how collagen could derive from collagen.
  
Claim 12-15 recites the limitation “wherein blood-soluble gelatin film bag comprises a collagen derivative such as polysaccharides derivative.” It is not clear how a polysaccharide could be a derivative of a collagen. It is understood from the disclosure that the bag could be made from a collagen derivative as gelatin or a polysaccharide derivative such as starch, glycogen, and cellulose ([00018]). 

Regarding claims 11-15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claims 2, 4, and 6 are rejected by virtue of their dependency on claim 1.

Claims 16 is rejected by virtue of its dependency on claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claims 1-2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshkian (US 20060287732 A1) in view of Sun (CN 110236710 A); as evidenced by IntechOpen (A publisher of Open Access books) [online]. [retrieved 2022-09-15]. Retrieved from the Internet: <https://www.intechopen.com/chapters/71271>.
	
	This interpretation is based on the embodiment corresponding to figures 1-6B, 8-11 and the Caldwell window procedure described in [0011] - [0015] and [0065] - [0073]. 

Regarding claim 1, Pezeshkian discloses “A surgical technique for alveolar ridge augmentation with maxillary sinus elevation (lateral approach) using a pre-portioned and ready pre-packaged bone graft composition in gelatin bag”; since in Pezeshkian’s disclosure the Caldwell window procedure for lateral sinus lift is described ([0011] - [0015]) and the use of a gelatin vessel containing pre- packaged bone graft composition is disclosed ([0053] – [0055]). Pezeshkian discloses a first step of performing an incision  into soft tissue of gingiva in a surgical area to create a flap; a second step of retracting back the flap of the soft tissue “to expose an underlying lateral boney wall of the maxillary sinus; a third step of creating an access to the maxillary sinus, to get access to expose sinus membrane and detaching the sinus membrane from a bone of an inferior surface of a sinus cavity” ([0068] and [0069]). Also, Pezeshkian discloses “a fourth step applying pre-portioned and ready pre-packaged bone graft composition in gelatin bags into newly created space”; since Pezeshkian discloses that the bag of bone graft could be both fill once the bag is placed inside the sinus cavity ([0072]) or it could be prepackaged before placing the bag ([0075]). Additionally, Pezeshkian discloses “a fifth step inserting a dental implant through a vertical opening”; since Pezeshkian discloses that this step would be performed after a Caldwell technique of bone augmentation is practiced ([0067]). Pezeshkian discloses the insertion of the implant, as shown in Figure 15. Pezeshkian discloses “a sixth step suturing the flap into the soft tissue” ([0072]). However, Pezeshkian fails to disclose the limitations regarding crating a trapezoid incision into the gingiva in a surgical area to create a trapezoid shaped flap and suturing the trapezoid shaped flap into the soft tissue once the surgical procedure is finished. 

On the other hand, Sun discloses a method for promoting bone formation after implantation of bone graft material outside the maxillary sinus (Abstract). Also, Sun discloses the claimed limitation of “a first step of performing a trapezoid incision into soft tissue of gingiva in a surgical area to create a trapezoid shaped flap” and the “step suturing the trapezoid shaped flap into the soft tissue” once the surgical procedure is finished ([0042]). The Examiner notes that performing a trapezoidal incision as the first step of a lateral sinus augmentation approach is well known in the art as evidenced by IntechOpen. Please see Examiner Figure 1 of IntechOpen below and the corresponding NPL attachment.

    PNG
    media_image1.png
    942
    1120
    media_image1.png
    Greyscale












[AltContent: textbox (Figure 1. Examiner Figure 1 of IntechOpen)]


Pezeshkian and Sun are analogous to the claimed invention because they are directed to the same field of surgical techniques for sinus lifting. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pezeshkian’s surgical technique to incorporate the teachings of sun of making a trapezoidal incision; in order to provide a practitioner with sufficient access to the damaged bone area; as evidenced by IntechOpen. Therefore, by taking the combined teachings of Pezeshkian and Sun, as a whole, Pezeshkian/Sun discloses crating a trapezoid incision into the gingiva in a surgical area to create a trapezoid shaped flap and suturing the trapezoid shaped flap into the soft tissue once the surgical procedure is finished.

Regarding claim 2, Pezeshkian/Sun discloses “wherein the pre-portioned and ready pre-packaged bone graft composition in the gelatin bag contains bone graft material”; since Pezeshkian discloses different bone graft materials that could be used to fill the gelatin vessel/bag, such as a mixture of human blood, granularized bone and granularized allograft bone or xenograft bone ([0072]) and Pezeshkian discloses that the vessel/bag could be prepackaged ([0075]).

Regarding claim 6, Pezeshkian/Sun discloses “wherein the pre-portioned and ready pre- packaged bone graft composition is made of a biocompatible mass of bone materials such as autologous or autogenous bone grafting, allogeneic grafts, xenograft, and synthetic substitutes” ([0072]). 

Regarding claim 16, Pezeshkian/Sun “wherein the bone graft chips are in crushed form”; since Pezeshkian discloses that the extracted bone (8) (FIG. 9) can be granulized to crate the granularized allograft ([0072]).

Claims 3-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshkian/Sun in view of Lynch et al. (US 20120128774 A1); hereafter, Lynch; as evidenced by VWR (A chemical supplier) [online]. [retrieved 2022-09-16]. Retrieved from the Internet: <https://us.vwr.com/assetsvc/asset/en_US/id/17976164/contents>.

Regarding claims 3-5, Pezeshkian/Sun discloses “wherein the pre-portioned and ready pre- packaged bone graft composition in the gelatin bag ([0053] – [0055]).”, but fails to disclose the rest of the limitations as claimed. On the other hand, Lynch teaches a methods and materials for maxillofacial bone augmentation, particularly alveolar ridge augmentation (Abstract).  Also, Lynch discloses “comprises coherent mass bone graft chips harvested from cortical bone”, “comprises coherent mass bone graft chips harvested from cancellous bone” and “comprises coherent mass bone graft chips harvested from a mix of both cancellous and cortical bone”; since Lynch teaches the use of a biocompatible matrix containing cortical bone, cancellous bone and/or cortical-cancellous bone ([0057]).

Pezeshkian/Sun and Lynch are analogous to the claimed invention because they are directed to the same field of surgical techniques for sinus lifting. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pezeshkian/Sun’s surgical technique to incorporate the teachings of Lynch of using bone compositions having cortical and/or cancellous bone or a mixture thereof; since these are the types on bone present in the sinus, as evidenced by Dentalcare.  Therefore, by taking the combined teachings of Pezeshkian/Sun and Lynch, Pezeshkian/Sun/Lynch discloses the limitations of claims 3-5 as claimed. 

Regarding claims 7 and 8, Pezeshkian/Sun/Lynch, as combined above, discloses “wherein the pre-portioned and ready pre-packaged bone graft composition”; since Pezeshkian discloses that the bag can be prepackaged before placing it in the sinus cavity ([0075]). Pezeshkian/Sun/Lynch teaches “further comprises a sealed saliva-soluble gelatin film bag” and “blood-soluble”; since Pezeshkian teaches that the gelatin bag could be sealed by using a biodegradable thread (5) as shown in figure 3 and that the gelatin bag is made by boiling collagen. The Examiner notes that it is well known in the art that gelatin is soluble in liquids with high content of water at warm temperatures, especially if bacteria and enzymatic activity is present, as evidenced by VWR (Please see Examiner Figure 3 of VWR below and the corresponding NPL attachment). The Examiner further notes, that in the specifications of the immediate application it is disclosed that the blood- soluble or saliva-soluble film used to cover the bone graft composition could be made from collagen derivatives such as gelatin (specifications: [0018]) and Pezeshkian teaches that the gelatin bag is created by boiling collagen ([0053]). Also, Pezeshkian/Sun/Lynch discloses “containing a patient's own body bone graft, or an artificial or synthetic bone graft particles or natural substitutes” (Pezeshkian: [0072]). However, Pezeshkian/Sun/Lynch, as combined above fails to disclose “wherein bone particle sizes have ranged from a mean of 150-400 microns (mu) as a small size to large size up to 1559 mu”. 

On the other hand, Lynch discloses bone blocks and pieces having an average diameter of 0.1 mm to 100 mm. The Examiner notes that the range disclosed by Lynch is equivalent to 100 mu to 100,000 mu. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Pezeshkian/Sun/Lynch’s surgical technique, as combined above, to incorporate the further teachings of Lynch of using bone grafts having a bone particle size between 100 microns (mu) to 100,000 microns (mu); in order to use bone sizes according to specific applications (Lynch: [0103]); being this a case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art"; a prima facie case of obviousness exists (see MPEP 2144.05). Therefore, by taking the combined teachings of Pezeshkian/Sun and Lynch, Pezeshkian/Sun/Lynch discloses “wherein bone particle sizes have ranged from a mean of 150-400 microns (mu) as a small size to large size up to 1559 mu”. 
[AltContent: textbox (Figure 2. Examiner Figure 3 of VWR.)]

    PNG
    media_image2.png
    346
    750
    media_image2.png
    Greyscale


Regarding claim 9, Pezeshkian/Sun/Lynch discloses “wherein bone graft particles have different sizes and mixtures comprising different proportions and weights of small and large sizes of bone particles or mixtures thereof”; since Lynch discloses that bone blocks and pieces used may have an average diameter ranging from 0.1 mm to 100 mm (Lynch: [0103]). 

Regarding claim 10, Pezeshkian/Sun/Lynch discloses “wherein non-synthetic bone graft chips consist of completely demineralized partially demineralized bone particles or mixtures thereof” (Lynch: [0103]). 

Regarding claim 11, Pezeshkian/Sun/Lynch discloses “wherein the blood- soluble gelatin film bag comprises a collagen derivative such as collagen or gelatin” (Pezeshkian: [0053]).

Regarding claims 12, 13, 14 and 15 Pezeshkian/Sun/Lynch, as combined above, fails to disclose the limitation as claimed. However, Lynch further discloses a biocompatible binder used for maxillofacial bone augmentation which could be made of polysaccharides such as starch, or that it could be made of glycogen, or cellulose ([0017] and [0075]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the bag disclosed by Pezeshkian/Sun/Lynch, as combined above, to comprise polysaccharides or glycogen, or cellulose; in order to make the bag saliva and/or blood-soluble; being this a case of “Simple Substitution of One Known Element for Another To Obtain Predictable Results” (please see MPEP 2143). Therefore, by taking the combined teachings of Pezeshkian/Sun and Lynch, as a whole, Pezeshkian/Sun/Lynch discloses “wherein blood-soluble and/or saliba-soluble gelatin bag comprises a collagen derivative such as such a polysaccharides derivative” or “polysaccharides derivative such as starch” or “a polysaccharides derivative such as glycogen” or “a polysaccharides derivative such as cellulose” ([0075]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772